280 S.E.2d 122 (1981)
Glen NAPIER, et al.
v.
Melvin PLYMALE, et al.
No. 14355.
Supreme Court of Appeals of West Virginia.
July 9, 1981.
Jenkins, Fenstermaker, Krieger, Kayes & Farrell and Michael J. Farrell, Huntington, for appellants.
Marshall & St. Clair and E. G. Marshall, Huntington, for appellees.
NEELY, Justice:
This case arises from an automobile collision and judgment was entered for $17,000. Plaintiffs filed a complaint and then entered into negotiations with defendants' insurance carrier. Defendants were allowed by plaintiffs' counsel an extension of time *123 in which to file an answer; however, after a certain time defendants, who were pursuing the case by and through their insurance adjuster, were informed through the adjuster by letter that an answer should be filed. No answer was filed for several months and plaintiffs at no time took advantage of defendants or caused them to rely to their detriment. Four days before the case was set for trial the defendants answered and then proceeded to make dilatory motions, the only grounds for which were their own dereliction.
The circuit court held a hearing on excusable neglect, found no excuse, and then entered default judgment on liability, although the Court's ruling was inartfully styled a judgment on the pleadings. After an inquiry of damages, a jury rendered judgment for $17,000.
Upon mature consideration we conclude that: The circuit court arrived at the correct result; there are no new issues of law presented; and, our award of an appeal was improvident. Accordingly the appeal is dismissed as improvidently awarded and the judgment of the Circuit Court of Wayne County is affirmed.
Affirmed.